DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2021 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tool changing device” and “a drive transfer device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim limitation “drive transfer device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Examiner notes that the written description as filed fails to disclose corresponding structure for the “drive transfer device” for performing the entire claimed function and to clearly link the structure to the function.  There is nothing in the written description that clearly points out what is the specific structure that this “device” that “transfers drive”, has.  
The Examiner suggests changing the “drive transfer device” to a “transfer drive” in order to overcome the 112(b) rejection due to the 112 6th.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 as amended recites on lines 19-21 that “the adjustment of the stages of the multi-stage tool by means of the transfer of the information comprises an adjustment of a cutting area of the multi-stage tool in a direction of an axis of rotation, allowing a different profile of the cutting area to lie against a workpiece”.  However it is unclear what are the metes and bounds of “an adjustment of a cutting area”.  How is this adjustment of the cutting area being taken place? What exactly is catalogued as an adjustment of a cutting area?  Is it that the multi-stage tool adjusted radially? Axially?  Further clarification is needed.
Additionally, it is unclear what exactly is meant by “allowing a different profile of the cutting area” to contact the workpiece.  What exactly is defined as a profile of the cutting area and what is considered to be a different profile of the cutting area?  Is it that the cutting area has two shapes?  Further clarification is needed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyes et al. US 8,887,363 (hereafter--Boyes--).
In regards to claim 1, Boyes discloses a tool changing device (precision indexing drum A) capable of releasable coupling a multi-stage tool (Figures 23-30, refer to M1-M8, see also annotated Figure 1 below) to a machining center (see Figures 52-57), the tool changing device (A) comprising: a first connection (L) on a first side of the tool changing device (A): and a 

    PNG
    media_image1.png
    806
    1006
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    620
    media_image2.png
    Greyscale

In regards to claim 3, Boyes discloses the tool changing device according to claim 1, Boyes also discloses that the information and/or energy being transferred electrically (via CNC), hydraulically (via hydraulic cylinders G or L), or mechanically (via splined end XB) by the transfer device (AU).
In regards to claim 5, Boyes discloses the tool changing device according to claim 1, Boyes also discloses that the tool changing device (A) is configured to be connected (via 
In regards to claim 12, Boyes discloses the tool changing device according to claims 1 or 3, Boyes also discloses that the first connecting element (L) is configured to be connected (via splined end of XB) in a form-fit and/or frictional and/or material fit connection manner to the support device (AW; AX; AZ; AE; AD) of the machine center.
Response to Arguments
Rejection not based on Prior Art
Applicant’s arguments filed on 09/09/2021 or on the Response After Final filed 08/12/2021 have been fully considered but they are not persuasive.  
Applicant argues on page 8 of the Remarks that paragraphs [0009]; [0011] and [0033-0034] provide sufficient structure for the “drive transfer device” to be a gear or a pneumatic chucking cylinder.  
The Examiner disagrees and points Applicant to the rejection above for details.
Regarding the “drive transfer device”; the Examiner notes that there is no sufficient structure on the written description that clearly points out what is the specific structure of this “device” that “transfers drive”.  Paragraph, [0009] states that there is a “transfer device” and not a “drive transfer device” as suggested; paragraph [0011], states that the information transferred by the “transfer device” is transferred electrically, hydraulically, pneumatically or mechanically.  Again, this information is transferred by the “transfer device” and not by the “drive transfer device” as suggested.  Paragraph [0033] states that “driving the multi-stage tool 30 is achieved within the changing device 20 by means of a drive transmission device which is a shaft 23, with the shaft being driven in turn by a drive transfer device 23a…the drive transmission device is realized by a gear.  As best understood paragraph [0033] sets forth that the drive transmission device “has” or “comprises” or “is made” by a gear and not that the drive transfer device is a gear as suggested.  Paragraph [0034] states that the there is an “information transfer device” drive transfer device” as required by the claim.  Accordingly, the specification fails to set forth what is the structure in charge of performing the claimed function and to clearly link the structure to the function.
Rejection based on Prior Art
Applicant's arguments filed Applicant’s arguments filed on 09/09/2021 or on the Response After Final filed 08/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Boyes fails to disclose the claimed “multi-stage tool” that “the drive transfer device is configured to generate and adjustment of stages of the multi-stage tool by means of the transfer of the information”, and that “the adjustment of the stages of the multi-stage tool by the means of the transfer of the information comprises an adjustment of a cutting area of the multi-stage tool in a direction of an axis of rotation, allowing a different profile of the cutting area to lie against a workpiece and enabling machining of the workpiece”.
The Examiner disagrees and points Applicant to the rejection above for details.
As explained above, Boyes discloses a multi-stage tool (Figures 23-30, refer to M1-M8) and a drive transfer device (AU) that is configured to generate (rotational) adjustment of the stages (the stages being interpreted as the position on which each of the cutters of each of the multi-stage tools, are being located, see annotated Figure 25 for an example of the stages) of the multi-stage tool by means of the transfer of the information and to control (via CNC) a rotational speed (how fast the tool changes to each of the stages) of the multi-stage tool; and the (rotational) adjustment of the stages of the multi-stage tool (M1-M8) by the means of the transfer of the information comprises an adjustment of a cutting area of the multi-stage tool in a (rotational) direction of an axis of rotation, allowing a different profile of the cutting area to lie against a workpiece and enabling machining of the workpiece.  Taking for example Figure 25, it is noted that when the multi-stage tool M3 is rotated in order to adjust each stage (i.e. where each rotating cutting bit is located at is interpreted as being a different stage).  By this rotational adjustment, since each cutting bit has a different area, then the cutting area of each of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722